Citation Nr: 0004718	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98 - 18 033A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $24,190, to include whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Committee 
on Waivers and Compromises for the Department of Veterans 
Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma, 
which denied waiver of recovery of an overpayment of improved 
disability pension benefits in the calculated amount of 
$24,190.

The record shows that the veteran's original application for 
VA disability compensation benefits for chest pain (VA Form 
8-526), received in March 1953, was denied, and that the 
veteran was notified of that action and of his right to 
appeal by RO letter of May 26, 1953.  He failed to initiate 
an appeal within the statutory period, and that decision 
became final.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to waiver of recovery 
of an overpayment of improved disability pension benefits in 
the calculated amount of $24,190, to include whether the 
overpayment was properly created, is plausible because it is 
capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's application for VA disability pension 
benefits (VA Form 21-527), received at the RO on July 6, 
1988, reported that he had no income from any source.

3.  The veteran was awarded VA improved disability pension 
benefits for himself and his minor son, Scott, effective July 
6, 1988, based upon his report that he had no income from any 
source.

3.  By RO letters of April 12, 1989, with VA Form 21-6896 
attachment, the veteran was notified that his pension 
payments were based upon his annual family income; that his 
payments were based upon zero family income; that he must 
notify VA immediately if his family income changed so that 
adjustments in his pension payments could be made; that any 
change in income would be effective the date the change 
occurred; and that in some cases an overpayment might result 
which would be subject to recovery.

5.  The veteran submitted annual improved pension eligibility 
verification reports (VA Forms 21-0517) for the annual 
periods ending in July of 1989, 1990, 1991, 1992, 1993, and 
1994, each of which reported that he had no family income 
from any source and no unreimbursed medical expenses, and his 
VA disability pension benefits were continued based upon his 
report of no (zero) family income and zero unreimbursed 
medical expenses.

6.  VA letters to the veteran, dated in November 1989, in 
September 1990; in September and November 1991; in April, 
October, and December 1993; in May 1994; and in November 1995 
notified him that his pension payments were based upon his 
report of no (zero) income, and that he must notify VA 
immediately if there was any change in his income; those 
letters dated in April 1993 and in November 1995 further 
stated that the rate of his benefit payments was based upon 
factors which included his income; that he must furnish 
prompt notification to VA if there was any change in his 
income; that if he started receiving Social Security 
benefits, he should report the check amount and Medicare 
deduction amount; and that, if he had any questions about 
reporting income changes, to contact the RO.

7.  In February 1995; the veteran started receiving SSA 
benefits in the amount of $690 per month which he did not 
report to VA, resulting in an overpayment of improved pension 
benefits in the calculated amount of $24, 190.  

8.  In denying the veteran's request for waiver of recovery 
of the overpayment of improved pension benefits in the 
calculated amount of $24, 190, the Committee on Waivers and 
Compromises found that while there was no indication of 
fraud, misrepresentation, or bad faith, recovery of the 
overpayment would not violate standards of equity and good 
conscience, giving rise to this appeal.  

9.  Bad faith on the part of the veteran in continuing to 
accept and negotiate VA benefits payment to which he knew he 
was not entitled was the sole cause of the creation of the 
overpayment of VA benefits. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to waiver of recovery 
of an overpayment of improved disability pension benefits in 
the calculated amount of $24,190, to include whether the 
overpayment was properly created, is well grounded because it 
is plausible and capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Bad faith on the part of the veteran in continuing to 
accept and negotiate VA benefits payment to which he knew he 
was not entitled was the sole cause of the creation of the 
overpayment of VA benefits and precludes waiver of recovery 
of the overpayment.  38 U.S.C.A. § 5302(c)(2) (West 1991).  
38 C.F.R. §§ 1.962(b), 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim of entitlement to 
waiver of recovery of an overpayment of improved disability 
pension benefits in the calculated amount of $24,190, to 
include whether the overpayment was properly created, is 
plausible because it is capable of substantiation and is thus 
"well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  We further find that the facts relevant 
to the issue on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  On appellate review, the Board sees no 
areas in which further development might be productive.

I.  The Evidentiary and Procedural History

The veteran's application for VA disability pension benefits 
(VA Form 21-527), received at the RO on July 6, 1988, 
reported that he had no income from any source.  An RO rating 
decision of February 1989 granted a permanent and total 
disability rating for pension benefits, effective July 6, 
1988, the date of receipt of the veteran's claim.  The 
veteran was awarded VA improved disability pension benefits 
for himself and his minor son, Scott, effective July 6, 1988, 
based upon his report that he had no income from any source.

The record shows that RO letters of April 12, 1989, 
specifically notified the veteran that his pension payments 
were based upon his annual family income and the number of 
his dependents; that his payments were currently based upon 
zero family income; that he must notify VA immediately if his 
family income changed so that adjustments in his pension 
payments could be made; and that failure to report income 
changes might result in the creation of an overpayment to his 
account.  In addition, VA Form 21-6896, attached to the 
veteran's award letter of April 12, 1989, informed him, in 
pertinent part, that the rate of pension paid to a veteran 
depended upon the amount of his family income; that his 
pension payments were based on countable annual family income 
of [$ None]; that he was to notify VA immediately if there 
was any change in income for him or his dependents; that any 
change in income would be effective the date the change 
occurred; and that in some cases an overpayment might result 
which would be subject to recovery.

Thereafter, the veteran submitted annual improved pension 
eligibility verification reports (VA Forms 21-0517) for the 
years ending in July of 1989, 1990, 1991, 1992, 1993, and 
1994, each of which reported that he had no family income 
from any source and no unreimbursed medical expenses.  The 
veteran's VA disability pension benefits were continued based 
upon his report of no (zero) family income and zero 
unreimbursed medical expenses.  

VA letters to the veteran, dated in November 1989, in 
September 1990; in September and November 1991; in April, 
October, and December 1993; in May 1994; and in November 1995 
notified him that his pension payments were based upon his 
report of no (zero) income, and that he must notify VA 
immediately if there was any change in his income.  In 
addition, those letters dated in April 1993 and in November 
1995 specifically informed the veteran that the rate of his 
benefit payments was based upon factors which included his 
income; that he must furnish prompt notification to VA if 
there was any change in his income; that if he started 
receiving Social Security benefits, he should report the 
check amount and Medicare deduction amount; and that, if he 
had any questions about reporting income changes, to contact 
the RO.  The November 1995 letter also stated, in pertinent 
part, that the veteran should "[b]e sure to notify us as 
soon as Social Security benefits are granted [and that] if 
you do not advise us promptly, an overpayment may be created 
which you will have to repay."

In December 1997, the RO received information from the Social 
Security Administration (SSA) showing that the veteran 
started receiving SSA benefits in the amount of $690 per 
month in February 1995.  

By RO letter December 9, 1997, the veteran was advised that 
information received from the Social Security Administration 
(SSA) showed that he started receiving SSA benefits in the 
amount of $690 per month in February 1995; and that that it 
was proposed to reduce his pension benefits to $187 per 
month, effective March 1, 1995, beginning 60 days from the 
date of that letter unless he sent a written statement 
expressing agreement with the proposed action and requesting 
immediate adjustment.  That letter further informed the 
veteran of his right to continue receiving benefits during 
that 60 day period and to submit evidence showing why the 
proposed action should not be taken, and of his right to 
representation and to a personal hearing.  In addition, the 
veteran's rights were explained in an attached VA Form 21-
0506.

A letter from the veteran, received in January 21, 1998, 
agreed to the proposed adjustment of his pension benefits, 
and action was taken to retroactively adjust those benefits 
based upon his receipt of monthly SSA benefits of $690, 
effective April 1995; of $707, effective December 1995; of 
$728, effective December 1996; and of $744, effective 
December 1997, resulting in the creation of an overpayment of 
VA improved pension benefits in the calculated amount of  
$24,190.  The veteran was advised by RO letter of February 
12, 1998, of the retroactive reduction in his benefit 
payments; that such action might result in an overpayment of 
benefits; that he would be notified of the overpayment amount 
and repayment options; and of his right to appeal and to a 
personal hearing.

In a letter received at the RO in April 1998, the veteran 
requested waiver of recovery of the overpayment, stating that 
he never intended to defraud anyone one of anything and that 
his only excuse for being in his position was "listening to 
bad advice."  In his Financial Status Report (VA Form 20-
5655), he reported monthly income of $944 and monthly 
expenses of $902, which included $200 per month for "expense 
money for son".  In a Medical Expense Report (VA Form 21-
8416), he reported no unreimbursed medical expenses in 1997.  

The file contains a verification of the amount of the 
overpayment and the date of notice to the veteran from the 
VBA Debt Management Center.

A decision of the RO Committee on Waivers and Compromises, 
dated May 12, 1998, denied entitlement to waiver of recovery 
of the overpayment of improved disability pension benefits in 
the calculated amount of $24,190, finding that while there 
was no indication of fraud, misrepresentation, or bad faith 
as contemplated under  38 U.S.C.A. § 5302(c), recovery of the 
overpayment would not violate standards of equity and good 
conscience, including fault [of the debtor], undue hardship, 
unjust enrichment, and defeating the purpose of the benefit.  
That decision considered the evidence, indicated the 
pertinent law and elements, and found that the veteran had 
been notified that he must immediately report any income 
changes to VA; that his failure to report his receipt of SSA 
benefits caused the overpayment; and that the veteran's fault 
in creating the overpayment outweighed the hardship issue.  

The veteran filed a timely Notice of Disagreement, giving 
rise to the instant appeal.  In that document, he asserted 
that he had assumed that the financial status report he had 
submitted showing his expenses would be enough to grant a 
waiver, and that what he failed to include was expenses like 
car insurance, car maintenance, life insurance, and expenses 
too numerous to mention for his son, who was still in 
college.  He further expressed a desire to "get on with his 
life", and stated that he was "very sorry that he caused 
this to happen."

A Statement of the Case, with attachments, was issued in 
September 1999 providing pertinent law and regulations, 
including  38 U.S.C.A. § 5302(c) and  38 C.F.R. 
§ 1.965(b)(2), and the basis for the decision reached by the 
Committee on Waivers and Compromises.  

In his Substantive Appeal (VA Form 9), submitted in November 
1998, the veteran stated, in pertinent part, that VA had 
already said that there was no fraud, misrepresentation, or 
bad faith on his part, and that he had kept all 
correspondence from VA and could find no letter explaining 
any change in his income that was alleged to have been sent 
him on November 30, 1995.  

In his Statement of Accredited Representative in Appeals Case 
(in lieu of VA Form 646), the veteran's representative quoted 
the provisions of  38 C.F.R. § 1.962 (1999) in their 
entirety, noting the provision that "[t]here shall be no 
collection of an overpayment, or any interest thereon, which 
results from participation in a benefit program administered 
under any law by VA when it is determined by a regional 
office Committee on Waivers and Compromises that collection 
would be against equity and good conscience."  That 
Statement of Accredited Representative further quoted the 
provisions of  38 C.F.R. § 1.965 (1999) in their entirety, 
citing the elements to be considered in determining whether 
recovery would violate standards of equity and good 
conscience (38 C.F.R. § 1.965(a) (1-6), and quoted the 
provisions of  38 C.F.R. § 1.965(b)(1-3), in their entirety, 
which provide elements which, if found, will prelude the 
granting of waiver, including fraud or misrepresentation of a 
material fact, bad faith, or lack of good faith.  

II.  Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith on the part of the person 
having an interest in obtaining a waiver of such recovery or 
the collection of such indebtedness.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 1998).  

Regulations provide that in applying this single standard for 
all areas of indebtedness, the following elements will be 
considered, any indication of which, if found, will preclude 
the granting of waiver:

(1) Fraud or misrepresentation of a material fact.

(2) Bad faith.  This term generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

(3) Lack of good faith.  Absence of an honest intention to 
abstain from taking unfair advantage of the holder and/or the 
Government.

The COWC must first determine, based on the facts and 
circumstances surrounding the creation of the overpayment, 
whether waiver of recovery of the overpayment will be 
precluded by a finding of fraud, misrepresentation or bad 
faith.  The Committee may find that no fraud, 
misrepresentation, or bad faith existed in the creation of 
the debt.  It should be noted that in such cases, the Board 
is also obligated to review such a finding and to render an 
independent determination of whether the claimant perpetrated 
or evidenced fraud, misrepresentation, or bad faith in his 
dealings with the Government.  The Board may overturn the 
finding of the Committee, if in order.  

The Board's review of the record shows that in its decision 
of May 1998, the COWC addressed the issues of fraud, 
misrepresentation, or bad faith, as contemplated under  
38 U.S.C.A. § 5302(c), as well as whether recovery of the 
overpayment would violate standards of equity and good 
conscience, including fault [of the debtor], undue hardship, 
unjust enrichment, and defeating the purpose of the benefit 
under the pertinent law and regulations.  Following receipt 
of the veteran's Notice of Disagreement, he was provided a 
Statement of the Case citing applicable law and regulations 
pertaining to waiver of recovery of indebtedness, including 
38 U.S.C.A. § 5203(c), discussing fraud, misrepresentation, 
and bad faith, and  38 C.F.R. § 1.965(2), described bad faith 
as unfair or deceptive dealing by someone who seeks to gain 
thereby at another's expense.

The Board's review of the record reflects that the COWC has 
resolved the question of fraud, misrepresentation, or bad 
faith, as contemplated under  38 U.S.C.A. § 5302(c), in favor 
of the appellant, finding, in essence, that his actions did 
not represent the intentional behavior to obtain Government 
benefits to which he was not entitled, which is necessary for 
a finding of fraud, misrepresentation or bad faith.  For the 
following reasons and bases, the Board does not agree:  

Briefly, the undisputed evidence shows that VA began paying 
VA disability benefits to the veteran on July 6, 1988, based 
upon his report of zero income; that he was told in writing 
at the outset and on numerous occasions thereafter that he 
must immediately report any changes in his income; that he 
was specifically told by letter of April 1993 that if he 
started receiving Social Security benefits, he should report 
the check amount and Medicare deduction amount; and that he 
was specifically told by letter of November 1995 that he  
should "[b]e sure to notify us as soon as Social Security 
benefits are granted [and that] if you do not advise us 
promptly, an overpayment may be created which you will have 
to repay."

The Board finds that these letters are models of clarity, and 
that the veteran has reported that he has a college 
education.  In addition, he asserts that he has retained 
copies of all VA correspondence, which would include the 
numerous official letters advising him the requirement that 
he notify VA of the need to report income changes and of the 
consequences of failure to do so.  The veteran does not deny 
that he received such letters, with one exception, and he 
does not assert a deficiency in cognition, comprehension, or 
understanding of the content of such letters.  Instead, he 
attributes his failure to comply with the income reporting 
requirements by asserting that he "listened to bad advice."  
However, the veteran is not entitled to rely on advice 
regarding VA benefits from any source other than VA, and VA's 
instructions were clear and unequivocal: that he immediately 
report any change in his income.  

The Board further notes that the veteran began receiving SSA 
benefits in February 1995; that he failed to report the 
receipt of that additional income to VA, although he knew 
that he was required to report the receipt of such funds; 
that he continued to accept and negotiate checks for VA 
disability pension benefits to which he was not entitled 
based on his report of zero income; and that he continued to 
commit those acts throughout the remainder of 1995, during 
all of 1996, and until December of 1997, resulting in an 
overpayment of VA pension benefits in the amount of $24,190.  
Such actions, of the nature and duration described, are the 
very essence of bad faith, described as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  38 U.S.C.A. § 5302(c)(2) (West 1991).  The Board 
further finds that the veteran's actions, as described, if 
not taken with actual fraudulent intent, were undertaken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and resulted in a loss to the 
Government.  While the veteran has alleged that he did not 
receive the VA letter dated November 30, 1995, the Board 
finds that denial to be specious and self-serving.  That 
letter, which addressed the importance of immediately 
reporting the receipt of Social Security benefits, was 
directed to his address of record, was not returned as 
undeliverable, and is presumed to have been received by the 
addressee.

The Board finds that the veteran's actions and omissions to 
act, as described, were the sole cause of the creation of the 
overpayment of improved disability pension benefits in the 
amount of $24,190; that the amount of the overpayment has 
been correctly calculated and is not in dispute; and that 
waiver of recovery of the overpayment is precluded by the 
Board's finding that the veteran acted in bad faith in the 
creation of the debt.  Further, the Board finds that the 
intended to seek an unfair advantage by his actions; that he 
had knowledge of the likely consequences; and that his 
actions alone were the cause of the loss to the Government.  
Waiver of recovery of recovery of the overpayment of improved 
disability pension benefits in the calculated amount of 
$24,190 is denied.  

The Board has reached its determination on a basis other than 
that found by the RO's COWC.  However, the record shows that 
the veteran has not been prejudiced by this fact.  The 
Board's review of the record shows that in its decision of 
May 1998, the COWC addressed the issues of fraud, 
misrepresentation, or bad faith, as contemplated under  
38 U.S.C.A. § 5302(c), as well as whether recovery of the 
overpayment would violate standards of equity and good 
conscience, including fault [of the debtor], undue hardship, 
unjust enrichment, and defeating the purpose of the benefit 
under the pertinent law and regulations.  Following receipt 
of the veteran's Notice of Disagreement, he was provided a 
Statement of the Case citing applicable law and regulations 
pertaining to waiver of recovery of indebtedness, including 
38 U.S.C.A. § 5203(c), discussing fraud, misrepresentation, 
and bad faith, and  38 C.F.R. § 1.965(2), describing bad 
faith as unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.

While the veteran stated in his Substantive Appeal that VA 
had already said that there was no fraud, misrepresentation, 
or bad faith on his part, such statement reflects the 
veteran's knowledge that the question had been addressed at 
the RO, and constitutes argument directed to that issue.  The 
Board notes that in his Statement of Accredited 
Representative in Appeals Case (in lieu of VA Form 646), the 
veteran's representative quoted the provisions of  38 C.F.R. 
§ 1.962 (1999) in their entirety, noting the provision that 
"[t]here shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a regional office Committee on Waivers and 
Compromises that collection would be against equity and good 
conscience."  That Statement of Accredited Representative 
further quoted the provisions of  38 C.F.R. § 1.965 (1999) in 
their entirety, again citing the elements to be considered in 
determining whether recovery would violate standards of 
equity and good conscience (38 C.F.R. § 1.965(a) (1-6), while 
also quoting the provisions of  38 C.F.R. § 1.965(b)(1-3), in 
their entirety, which provide elements which, if found, will 
prelude the granting of waiver, including fraud or 
misrepresentation of a material fact, and bad faith. 

The Board finds that the claimant was fully informed of the 
matters at issue and the law and regulations governing the 
recovery of the overpayment of improved pension benefits; 
that he addressed argument to those issues in his Notice of 
Disagreement and in his Substantive Appeal, and that the 
claimant has not been prejudiced by the Board's 
determination.  Bernard v. Brown,  4 Vet. App. 384, 394 
(1993).


ORDER

The claim of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits in the 
calculated amount of $24,190, to include whether the 
overpayment was properly created, is denied.




		
	.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

